NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3170-15T3

ANTHONY REEVES,

        Plaintiff-Appellant,

v.

LAWRENCE NON-PROFIT
HOUSING, INC.,

     Defendant-Respondent.
____________________________

              Submitted October 17, 2017 – Decided November 1, 2017

              Before Judges Reisner and Gilson.

              On appeal from the Superior Court of New
              Jersey, Law Division, Mercer County, Docket
              No. L-2675-15.

              Anthony Reeves, appellant pro se.

              Szaferman, Lakind, Blumstein & Blader, PC,
              attorneys for respondent (Stuart A. Tucker,
              of counsel and on the brief).

PER CURIAM

        Plaintiff Anthony Reeves, a former tenant of Eggerts Crossing

Village (ECV), appeals from a March 4, 2016 order dismissing his
complaint    against   ECV's   owner,   defendant   Lawrence   Non-Profit

Housing, Inc.

     Our review of the summary judgment order is de novo.               See

Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405-06 (2012).

Our independent review of the record convinces us that there are

no material facts in dispute and defendant was entitled to judgment

as a matter of law.1    Ibid.    Accordingly, we affirm.

     The following facts are derived from the certification of

ECV's site manager, which is the only legally competent evidence

in the motion record.    ECV is a 100-unit housing complex, in which

60 units are market rate and 40 units are subsidized by the Federal

Department of Housing and Urban Development (HUD).             Plaintiff's

name was placed on the waiting list for a HUD-subsidized unit.

However, in the meantime, he signed a lease for a market rate

apartment.    Because plaintiff was living on General Assistance at

the time, the Mercer County Board of Social Services (Board)



1
  The trial court failed make to findings of fact and conclusions
of law as required by Rule 1:7-4(a) and Rule 4:46-2(c). Instead,
the court issued a three sentence oral opinion stating that even
if the court assumed the truth of plaintiff's factual claims
"there's still no legal merit to the claims you have in your
complaint which are for discrimination, prevention of Homelessness
Act and fraud." Even in a simple case, the motion court has an
obligation to do more than listen patiently to the parties'
arguments and then state a conclusion.     Nonetheless, we do not
order a remand because the interests of justice are better served
by concluding this matter.

                                    2                              A-3170-15T3
subsidized most of his rent for that apartment.                    At some point,

the Board stopped subsidizing plaintiff's rent, apparently because

he had begun receiving Supplemental Security Income benefits.

     In    December    2014,    defendant    filed     a    summary      dispossess

action, based on non-payment of rent.           That action was dismissed

after the Board agreed to pay the back rent.                 However, the Board

did not continue to subsidize plaintiff's rent, and defendant

filed another landlord-tenant action in October 2015, by which

time plaintiff's arrears were over $4700. At that point, plaintiff

was still only number three on the waiting list for a HUD-

subsidized apartment.          He could not raise the funds to pay the

arrears,     and    defendant     obtained     judgment          for   possession.

Plaintiff voluntarily moved out of the apartment on December 10,

2015.

     Meanwhile, on November 9, 2015, plaintiff filed a complaint

against defendant in the Law Division, asserting that the landlord

violated   the     lease,   incorrectly     computed       his   rent,    committed

unspecified      "fraud,"   committed     discrimination          under    the   Law

Against Discrimination, N.J.S.A. 10:5-12(g), and violated the

Prevention    of    Homelessness     Act,    N.J.S.A.        52:27D-280,      which

provides funds to subsidize housing for the poor.

     Based on the undisputed summary judgment evidence, plaintiff

could not establish any of those claims as a matter of law.                      The

                                      3                                     A-3170-15T3
evidence establishes that he was unable to pay his rent, not

because of any wrongdoing by the landlord but because the Board

stopped subsidizing his rent. There is no evidence that he offered

to pay the arrears and the landlord refused to accept the money.

Nor is there any evidence that the landlord refrained from evicting

non-disabled     delinquent   tenants,   or   otherwise   discriminated

against plaintiff on account of his disability or because his rent

was subsidized by the Board.    See N.J.S.A. 10:5-12(g) (prohibiting

landlords from discriminating based on disability or lawful income

source).

     On this appeal, plaintiff contends that the landlord refused

to accept the rent when he offered to pay it, refused to put him

on the HUD waiting list, and discriminated against him because he

received a public subsidy for his rent in violation of N.J.S.A.

2A:42-100.   See Franklin Tower One LLC v. N.M., 157 N.J. 602, 605-

06 (1999).   As previously noted, the undisputed evidence submitted

on the summary judgment motion does not support any of those

claims.    Accordingly, we affirm the March 4, 2016 order granting

summary judgment.

     Affirmed.




                                   4                            A-3170-15T3